Dugro, J.
The constitution and by-laws are crude and express the intention of the parties in quite an unsatisfactory way. It seems that by the use of the term “ heirs ” in connection with the $100, referred to in section 14, was meant the person, if any, designated in the book provided for in section 2 of the Constitution.
The funeral benefit referred to at the close of section 14, is probably the same as the death benefit of an earlier part of the section. As it appears that the plaintiff did not show a right t.o recover, the judgment is reversed, and a new trial ordered, costs to appellant to abide the event.
Scott, J., concurs; Truax, P. J., not voting.
Judgment reversed and new trial ordered, with costs to appellant to abide event.